125 F.3d 859
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Antonio B. SAMPANG, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-56611.
United States Court of Appeals, Ninth Circuit.
Submitted September 22, 1997.**Decided Sept. 26, 1997.

Appeal from the United States District Court for the Southern District of California, No. CV-95-03935-JNK;  Judith N. Keep, Chief Judge, Presiding.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Antonio B. Sampang appeals pro se the district court's grant of summary judgment for the United States in his action for wrongful garnishment brought under 42 U.S.C. § 1983 and the Federal Tort Claims Act, 28 U.S.C. § 1346(b).  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We review de novo the grant of summary judgment.  See Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996).  We must determine whether there are any genuine issues of material fact and whether the district court properly applied the law.  See id.


4
To the extent Sampang's action alleges that the garnishment of his bank account was illegal because the fine arose from an invalid criminal conviction, it fails to state a claim.  See Heck v. Humphrey, 512 U.S. 477, 486 (1994) ("civil tort actions are not appropriate vehicles for challenging the validity of outstanding criminal judgments").  To the extent Sampang's action alleges that proper garnishment procedures were not followed, the district court correctly granted summary judgment for the United States because Sampang failed to raise a genuine issue of material fact as to the propriety of the procedures.  See Bagdadi, 84 F.3d at 1197.1


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Sampang's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We do not consider Sampang's contention that some of his prior civil actions were wrongly adjudicated, because the prior civil suits are not relevant to the garnishment challenged in the instant action